Order entered November 7, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-13-01010-CR

                              DAVID CARY, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 366th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 366-81636-2011

                                      ORDER
      The motion of Wyoming Liberty Group for admission of Benjamin T. Barr pro hac vice

is GRANTED.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       PRESIDING JUSTICE